Citation Nr: 1015597	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-38 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to an initial compensable disability rating 
for residuals, scar, post splenomegala, dermafibroma.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Newark, 
New Jersey Department of Veterans' Affairs (VA) Regional 
Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for hearing loss of the right and left ear 
and an initial compensable disability rating for residuals, 
scar, post splenomegala, dermafibroma.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

Hearing Loss of the Right Ear and Left Ear

The Veteran contends that his current hearing loss of the 
right ear and left ear is related to his active service.

Service treatment records reflect that, upon enlistment into 
active service in October 1970, audiometric testing revealed 
that the hearing threshold levels in decibels in the right 
ear were 15, 10, 0 and 45 at 500, 1000, 2000 and 4000 Hertz 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 10, 10, 0 and 
0, respectively.  No disqualifying defects or communicable 
diseases were noted at this time.  In a March 1971 Medical 
Board examination, audiometric testing revealed that the 
hearing threshold levels in decibels in the right ear were 
10, 10, 5 and 0 at 500, 1000, 2000 and 4000 Hertz 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 40, 40, 25 and 
20, respectively.  The Veteran was diagnosed with bilateral 
high tone sensorineural hearing loss.  In an April 1971 
Medical Board Proceeding, the Veteran was noted to be 
medically unfit for further military service with diagnosed 
medical conditions including bilateral high tone 
sensorineural hearing loss.  In the details section for each 
diagnosed medical condition, the Veteran's bilateral high 
tone hearing loss was noted as having not incurred in the 
line of duty, was not caused incident to service, had existed 
prior to entry on active duty and was not aggravated by 
active duty.  The Medical Board Proceedings also noted that 
the Veteran's military occupational specialty was noted as a 
combat engineer.  

The evidence of record demonstrates that the Veteran has a 
current hearing loss disability in both ears within VA 
standards as set by 38 C.F.R. § 3.385.

In a September 2006 VA examination, the Veteran reported 
experiencing hearing loss during active service due to 
exposure to loud noise from explosives and small arms fire 
during a training exercise with the Army engineers, although 
he was not involved in combat.  He reported that hearing 
protection devices were not provided during military service, 
his hearing loss had its onset during military service and 
has gradually deteriorated since that time.  The examiner 
noted that the enlistment examination in October 1970 
revealed moderate hearing loss at 4000 Hertz in the right ear 
and the March 1971 examination revealed mild hearing loss at 
500 to 1000 Hertz in the left ear.  The examiner also noted 
that the Veteran reported occupational and recreational noise 
exposure with the use of personal hearing protection in both 
cases.  She also noted that the current audiological test 
results were not consistent with the mild hearing loss 
indicated in March 1971 and therefore the mild low frequency 
hearing loss in the left ear in March 1971 was most likely 
conductive in nature or equipment error and not 
sensorineural.  The examiner concluded that, due to the above 
noted information and the positive occupational noise 
exposure, hearing loss was not due to military noise 
exposure.  

In considering the Veteran's lay statements of exposure to 
explosives and small arms fire without hearing protection in 
active service, service treatment records indicating moderate 
hearing loss at 4000 Hertz in the right ear upon entry into 
active service, the March 1971 Medical Board examination 
finding mild hearing loss at 500 to 1000 Hertz in the left 
ear and providing a diagnosis of bilateral high tone 
sensorineural hearing loss, the April 1971 Medical Board 
Proceeding findings that hearing loss existed prior to active 
duty and the Veteran's lay statements of a continuity of 
symptoms since his active service, the Board finds that a VA 
examination is necessary to obtain opinions as to:  (1) 
whether the Veteran has a current hearing loss disability in 
the left ear which preexisted his active service and which 
was aggravated (permanently worsened beyond the normal 
progress of the disorder) by his active service and (2) 
whether the Veteran's preexisting right ear hearing loss was 
aggravated (permanently worsened beyond the normal progress 
of the disorder) by his active service).  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Scar Post Splenomegala, Dermafibroma

The Veteran contends that his scar, post splenomegala, 
dermafibroma, warrants a compensable rating.  

Service treatment reports reflect that the Veteran underwent 
a splenomegaly and a dermatofibroma during active service.  
No scars were noted in the October 1970 enlistment 
examination.  In a March 1971 Medical Board examination, a 
clinical evaluation revealed a scar of the left upper 
quadrant of the abdomen.  In an April 1971 Medical Board 
Proceeding, the Veteran was noted to be medically unfit for 
further military service with diagnosed medical conditions 
including intermediate thalassemia, splenomegaly and 
dermatofibroma.

In an August 2006 VA examination, the Veteran was evaluated 
for the spleen.  No scars were noted and a physical 
examination of the skin was not performed.  The examiner 
concluded that it did not seem that the Veteran had residual 
symptoms for a splenomegaly. 

The Board finds that in order to evaluate the Veteran's 
current scar, post splenomegala, dermafibroma, a VA 
examination of the skin in necessary.  The Board notes that 
an examination of the skin has not been provided at any time 
throughout the duration of the appeal and the only findings 
of a scar are based upon the Veteran's service treatment 
records.  Thus, the Board opines that further findings 
relating to the Veteran's scar, post splenomegala, 
dermafibroma are needed to correctly identify the current 
severity of the Veteran's scar, post splenomegala, 
dermafibroma disability.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009).  As the Veteran was last examined at the VA in 
August 2006, approximately three and a half years ago with no 
examination of the skin provided at this time and an 
examination of the skin has not been provided at any time 
throughout the duration of the appeal, the Board finds that 
current VA dermatology examination is necessary to adequately 
evaluate the claim.  See Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA ears, nose and throat (ENT) 
examination by an appropriate specialist 
to determine the current nature of his 
hearing loss disability of the right and 
left ears.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination, to 
include a review of service treatment 
records and a copy of this remand.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis of any current hearing loss 
disability found.  Based the results of 
the examination and a review of the claims 
folder, to include the service treatment 
records and the September 2006 VA 
audiology evaluation results, the examiner 
is asked to provide an opinion on the 
following:



With respect to the left ear: 

(a).  Did a hearing loss disability of the 
left ear exist prior to the Veteran's 
active service from October 1970 to June 
1971?  If so, state (if possible) the 
approximate date of onset the hearing loss 
disability of the left ear.  

(b).  If a hearing loss disability of the 
left ear preexisted the Veteran's active 
service, was there a worsening of this 
preexisting disability during the 
Veteran's period of active service?  In 
answering this question, the examiner is 
asked to specify whether the Veteran 
sustained temporary or intermittent 
symptoms resulting from his active 
service; or whether there was a permanent 
worsening of the underlying pathology of 
the preexisting hearing loss disability of 
the left ear due to his period of active 
service, resulting in any current 
disability.

(c).  If there was a permanent worsening 
of the preexisting hearing loss disability 
of the left ear during the Veteran's 
period of active service, was such a 
worsening due to the natural progress of 
that condition?

(d).  If the examiner finds that a hearing 
loss disability of the left ear did not 
exist prior to the Veteran's period of 
active service from October 1970 to June 
1971, she/he is then asked to express an 
opinion as to whether it is as likely as 
not (a 50 percent or greater probability) 
that the Veteran's current hearing loss 
disability had its onset during service, 
or was it caused by any incident that 
occurred during active service.  (NOTE: 
With respect to addressing this question, 
the examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs 
against a causal relationship).

With respect to the right ear:

(a).  Based upon an assessment of the 
entire record and given that the enlistment 
examination in October 1970 revealed 
moderate hearing loss at 4000 Hertz in the 
right ear, was there a worsening of the 
preexisting hearing loss disability of the 
right ear during the Veteran's period of 
active service from October 1970 to June 
1971?  In answering this question, the 
examiner is asked to specify whether the 
Veteran sustained temporary or intermittent 
symptoms resulting from his active service; 
or whether there was a permanent worsening 
of the underlying pathology of the hearing 
loss disability of the right ear due to his 
period of active service, resulting in any 
current disability.  

(b).  If there was a permanent worsening 
of the preexisting hearing loss disability 
of the right ear during the Veteran's 
period of active service, was such a 
worsening due to the natural progress of 
that condition?

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA dermatology examination by an 
appropriate specialist to determine the 
current nature and etiology of the 
Veteran's current scar, post splenomegala, 
dermafibroma found to be present.  The 
claims folder and a copy of this remand are 
to be made available to and reviewed by the 
examiner in connection with the 
examination.  The examination report is to 
contain a notation that the examiner 
reviewed the claims file.  The examination 
is to include a review of the Veteran's 
history and current complaints, as well a 
comprehensive evaluation of the skin where 
the current scar, post splenomegala, 
dermafibroma is located and any tests 
deemed necessary.

The examiner is asked to address the 
following questions: 

(a).  Are there any residual scars of the 
Veteran's splenomegaly or dermafibroma?  If 
so, please specify the diagnosis (or 
diagnoses) of each scar found.

(b).  With respect to each diagnosed scar, 
the examiner is asked to comment on the 
current severity of each and its affect on 
the Veteran's employment and activities of 
daily living.  

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





